UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7596



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RONALD LANTHRON,

                                            Defendant - Appellant.




                            No. 02-6002



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RONALD LANTHRON,

                                            Defendant - Appellant.




Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-01-465-5-BO)
Submitted:   February 28, 2002           Decided:   March 13, 2002


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Lanthron, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     On consolidated appeals, Ronald Lanthron seeks to appeal the

district court’s orders denying his motion, filed on a form per-

taining to motions under 28 U.S.C.A. § 2255 (West Supp. 2001), but

that we construe as a habeas corpus petition under 28 U.S.C. § 2241

(1994).   He also challenges the district court’s order denying his

motion for a certificate of appealability.             Because Lanthron’s

challenge to a court martial is properly addressed under § 2241,

Burns v. Wilson, 346 U.S. 137 (1953), the district court erred in

dismissing the petition based on the time limits applicable to

motions under § 2255.       However, as the district court correctly

noted in its denial of Lanthron’s motion for a certificate of

appealability,   Lanthron    did   not   meet   the   custody   requirement

applicable to habeas corpus petitions. 28 U.S.C. § 2241(c)(3); see

Garlotte v. Fordice, 515 U.S. 39, 40 (1995).              Accordingly, we

affirm the denial of relief on the basis that Lanthron was not in

custody, depriving the district court of jurisdiction over the

petition. We grant Lanthron’s motion to supplement the record. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                    3